Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 recites the limitation “the hashing signature and the generated plurality of tokens” in lines 1-2; claim 19 recites the limitation “the plurality of n-grams” in line 1; and claim 20 recites the limitation “the plurality of tokens” in line 1.  There is insufficient antecedent basis for these limitations in the claims.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 17 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,878,095. Although the claims at issue are not identical, they are not patentably distinct from each other because representative patent claim 21 (See for example, the table below regarding claim 21) require additional elements wherein the
convolution comprises at least one of fuzzy hashing or locality-sensitive hashing (LSH) [. . . ] determined on the basis of the generated image, not required by representative application claim 17 (See for example, the table below regarding claim 17). However, 
the conflicting claims are not patentably distinct from each other because:
The claims recite common subject matter;
Whereby representative application claim 17 which recites the open
ended transitional phrase "including", does not preclude the additional elements recited by representative patent claim 21, and
Whereby the elements of representative application claim 17 are fully anticipated 
by representative Patent claim 21, and anticipation is "the ultimate or epitome of obviousness" (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178
USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
  
Application No. 16/951014
US Pat. No. 10,878,095
17. A non-transitory computer-readable medium, storing instructions thereon for
generating an image of a web resource to detect a modification of the web resource,
including instructions for:
21. A non-transitory computer-readable medium, storing instructions thereon for detecting a modification of a web resource, including instructions for: 
generating, on the basis of data about the structure and content of the web resource,
a script for verifying the integrity of the web resource, wherein the script for verifying the integrity of the web resource is a description of the process of calculating characteristics of
objects of that web resource;
generating, on the basis of data about the structure and content of the web resource, a script for verifying the integrity of the web resource, wherein the script for verifying the integrity of the web resource is a description of the process of calculating characteristics of objects of that web resource;
embedding the generated script in the web resource;
embedding the generated script in the web resource;
receiving at least one convolution of the web resource after the web resource is
executed, wherein the convolution is calculated in accordance with the script for verifying
the integrity of the web resource that was embedded in the web resource being executed;
receiving at least one convolution of the web resource after the web resource is executed, wherein the convolution is calculated in accordance with the script for verifying the integrity of the web resource that was embedded in the web resource being executed and wherein the convolution comprises at least one of fuzzy hashing or locality-sensitive hashing (LSH);
generating an image of the web resource on the basis of the at least one calculated
convolution, the image of the web resource being a vector representation of the content of the web resource; and
generating an image of the web resource on the basis of the at least one calculated convolution, the image of the web resource being a vector representation of the content of the web resource; and
making a decision as to the modification of the web resource on the basis of the
determined characteristics of modification of the web resource.
making a decision as to the modification of the web resource on the basis of characteristics of modification of the web resource determined on the basis of the generated image.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 8,677,481 B1) in view of O’Connor (US 2016/0352772 A1).
9. 	With regard to claim 17, a non-transitory computer-readable medium, storing instructions thereon for generating an image of a web resource to detect a modification of a web resource (See for example, Fig. 2; and col. 2, lines 33-39) comprising: generating, on the basis of data about the structure and content of the web resource, a script for verifying the integrity of the web resource, wherein the script, i.e., java script,  for verifying the integrity of the web resource is a description of the process of calculating characteristics, Le., integrity value, among others, of objects of that web resource; embedding the generated script in the web resource (See for example, col. 3, lines 26-41; and col. 6, line 59 — col. 7, line 20); receiving at least one convolution, i.e., hashing algorithms (interpreted according to the definition made in paragraph 0050 of the specification regarding “convolution”), of the web resource after the web resource is executed, wherein the convolution is calculated in accordance with the script for verifying the integrity of the web resource that was embedded in the web resource being executed; generating  an image of the web resource on the basis of the at least one calculated convolution, the image of the web resource being 
 (See for example, col. 4, lines 6-19); and making a decision as to the modification of the web resource on the basis of the determined characteristics of modification of the web resource (See for example, col. 4, line 13 -col. 5, line 24). Lee does not expressly call for the above crossed-out limitation. However, O’Connor (See for example, paragraphs 0020, 0033, and 0063) teaches this feature. Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching as taught by O’Connor into the system of Lee, if for no other reason than to represent the content of the webpage using vectors, and to do so would at least allow, using the vectors, determining whether the contentment is a legitimate content or the content is associated with a malicious activity (See for example, paragraph 0020). Therefore, it would have been obvious to combine Lee with O’Connor to obtain the invention as specified in claim 17.
Allowable Subject Matter
10. 	Claims 1-16 are allowed.
11. 	The following is an examiner’s statement of reasons for allowance: the closest prior art to Lee, et al. (US Pat. No. 8,677,481) discloses methods and systems for checking for malicious modifications in web pages. A web page may have corresponding portal page and web page verifier. To receive the web page in a client computer, the portal page is provided to the client computer. The portal page allows for checking of the web page for malicious modifications. For example, the portal page may include or download the web page verifier. The web page verifier may check the web page for signs indicative of malicious modifications. The web page itself may be verified by program code included in the web page (See for example, the Abstract); O’Connor (US Pat. Application No. 2016/0352772) at paragraph 0020 discloses “In response to a lexical analysis identifying a target domain name as potentially malicious, a semantic analysis of content associated with the target domain name is performed in one embodiment. A web page or other network resource may be accessed for a target domain name. The content of the web page, such as images, text, etc. may be converted to one or more content vectors. These vectors are compared to a corpus of content vectors representing malicious content or legitimate content used in connection with malicious activity. The system may identify whether the target domain content has a similarity to any content in the corpus that is above a threshold similarity. If so, the target domain name may be flagged as being associated with malicious activity.”; and Liu, et al. (Computer English Translation of Chinese Patent No. CN 106599242A) disclose a webpage change monitoring method and system based on similarity calculation, and the method comprises the steps: storing webpage contents locally through employing the technology of web spider, obtaining the webpage contents again in a set time period, and carrying out the similarity comparison of the obtained webpage contents with the local webpage contents through a fuzzy hash algorithm. The method can customize the attributes of webpage contents, and the webpage contents cannot be changed. The monitoring steps are simpler, and the monitoring efficiency is high. For the webpage contents which can be changed, the method further carries out the difference analysis, recognizes the tampering of characters or images, can accurately recognize whether the webpage contents are tampered or updated normally in the first time, and improves the safety of webpage contents (See the Abstract).
None of the prior art disclose or fairly suggest generating an image of a web resource to detect a modification of the web resource, using a processor: identifying a plurality of tokens for each selected object based on contents of the selected object; calculating a hash signature for each selected object of the web resource using the identified plurality of tokens; identifying potentially malicious calls within the identified plurality of tokens; generating an image of the web resource based on the plurality of hash signatures and based on the identified potentially malicious calls, wherein the image of the web resource comprises a vector representation of the contents of the web resource; and detecting whether the web resource is modified based on the image of the web resource, as defined by independent claims. It is for these reasons and in combination with all of the other elements of the claims that claims 1-16 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
12. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu, et al. (Computer English Translation of Chinese Patent No. CN 106599242A).
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665